Case 18-30623       Doc 1075        Filed 07/17/19        Entered 07/17/19 07:58:04              Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 NEW HAVEN DIVISION

                                                                 ) Chapter 11
  In re: THE ROSEGARDEN HEALTH AND                               )
  REHABILITATION CENTER LLC, ET AL1                              ) Case No. 18-30623 (AMN)
                                                                 )
                                              Debtors            ) (Jointly Administered)
                                                                 )
                                                                 )


                 REQUEST TO APPEAR TELEPHONICALLY AT HEARING

          The State of Connecticut, Department of Social Services ("DSS"), by its undersigned

  counsel, respectfully requests permission from this Court to have its counsel, Assistant

  Attorney General Henry Salton, appear telephonically at the hearing on all matters set for

  hearing in the above captioned cases for July17, 2019 at 11:30 a.m. Due to the press of other

  matters, it would be most convenient if counsel may participate by phone.

  Dated at Hartford, Connecticut
  July 17, 2019                               STATE OF CONNECTICUT
                                              DEPARTMENT OF SOCIAL SERVICES

                                                  WILLIAM TONG
                                                  ATTORNEY GENERAL

                                           By: /s/ Henry A. Salton
                                                Henry A. Salton (#CT07763)
                                                Assistant Attorney General
                                                Office of the Attorney General
                                                55 Elm Street P.O. Box 120
                                                Hartford, CT 06141-0120
                                                Tel.: (860) 808-5210; Fax: (860) 808-5385
                                                Henry.Salton@ct.gov



  1
   The Debtors in these cases and the last four digits of each Debtor’s tax identification number are: The
  Rosegarden Health and Rehabilitation Center LLC (4423) and Bridgeport Health Care Center Inc. (6665).
Case 18-30623      Doc 1075      Filed 07/17/19      Entered 07/17/19 07:58:04          Page 2 of 2




                              CERTIFICATION OF SERVICE

  I hereby certify that on this 17th day of July, 2019 a copy of the foregoing Request to

  Appear Telephonically at Hearing was filed electronically and served by mail on anyone

  unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties

  by operation of the court’s electronic filing system or by mail to anyone unable to accept

  electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

  filing through the court’s CM/ECF System.



  Dated at Hartford, Connecticut
          July 17, 2019
                                                  /s/ Henry A. Salton
                                                  Henry A. Salton (#CT07763)
                                                  Assistant Attorney General
